07/27/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       :et
                                                                                      Case Number: PR 06-0544


                                        PR 06-0544
                                                                              JUL 2 7 2021
                                                                           Bowen Greenwood
 IN RE PETITION OF CHRISTOPHER GALLUS                                    Clerk of Supreme Court

 FOR REINSTATEMENT TO ACTIVE STATUS IN                                      80taR6qAcktena
 THE BAR OF MONTANA


       Christopher Gallus has petitioned the Court for reinstatement to active status in the
State Bar of Montana. Gallus was placed on inactive status on July 12,2021, for failing to
comply with the Rules for Continuing Legal Education for the reporting year ending
March 31, 2021. Attached to the Petition is a letter from the State Bar stating that Gallus
has now completed all CLE requirements for that reporting year. The Petition states that
Gallus is not currently subject to disciplinary proceedings and has not committed any acts
or omissions sanctionable under the Rules ofProfessional Conduct while on inactive status.
Good cause appearing,
       IT IS HEREBY ORDERED that the petition ofChristopher Gallus for reinstatement
to active status in the State Bar ofMontana is GRANTED. Upon payment ofany remaining
dues, fees, and the state license tax to the State Bar of Montana, Gallus shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this E-7
                    4- day of July, 2021.



                                                                Chief4
                                                                     Justi 30

                                                                            l62---,..
    Justic s




2